Title: To George Washington from Major General William Heath, 25 May 1778
From: Heath, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Boston May 25th 1778
                    
                    A Colonel Armand is here with a number of recruiting Officers of his Corps. He has for some time been expecting orders from Congress to inlist such of the foreign Troops as appear disposed to enter our service, and is continually harrassing me to Cloath such as he has already inlisted—I wish to do every thing in my power to promote the public service, but at present am at a loss in this matter. The former Resolves and orders have been against inlisting Prisoners or Deserters, without, distinction, the late address of Congress to the foreign troops in the service of the King of Great Britain rather bears a construction in favor of inlisting them. I wish a signification of your pleasure on this head—great numbers of them are disposed to inlist.
                    Since writing my other letter I have received the inclosed packet from Major General Phillips, by which your Excellency will perceive his inclination to be exchanged. I have the honor to be Your Excellency’s Most Obedient Humble Servant
                    
                        W. Heath
                    
                